 



Exhibit 10.66
UGI CORPORATION
2004 OMNIBUS EQUITY COMPENSATION PLAN
SUB-PLAN FOR FRENCH EMPLOYEES
(Effective December 6, 2005)

 

 



--------------------------------------------------------------------------------



 



UGI Corporation
2004 Omnibus Equity Compensation Plan
Sub-Plan for French Employees
Table of Contents

              Sub-Plan for French Employees     1  
 
           
1.
  Definitions     1  
 
           
2.
  Term of Sub-Plan     1  
 
           
3.
  Eligible Persons     2  
 
           
4.
  Options     2  
 
           
5.
  Stock Units     4  
 
           
6.
  Performance Units     5  
 
           
7.
  Adjustments     7  
 
           
8.
  Amendment     8  
 
           
9.
  Change of Control     8  
 
           
10.
  Applicable Regulations     8  
 
           

 i 

 

 



--------------------------------------------------------------------------------



 



UGI Corporation
2004 Omnibus Equity Compensation Plan
Sub-Plan for French Employees
Pursuant to the tax circulars dated May 6, 1988, No. 4 N-3-88, dated August 30,
1997, No. 4 N 2431 and dated May 24, 2005, No. 4 F 14-05, this subplan (the
“Sub-Plan”) sets forth the terms and conditions applicable to (i) Options
granted under Section 7 of the UGI Corporation 2004 Omnibus Equity Compensation
Plan (the “Plan”), (ii) Stock Units granted under Section 8 of the Plan and
(iii) Performance Units granted under Section 9 of the Plan to Employees who
are, or may become, subject to taxation on compensation in France. The defined
terms shall have the meanings given those terms in the Plan or in this Sub-Plan,
if not defined in the Plan.
1. Definitions
Whenever used in this Sub-Plan, the following terms will have the meanings set
forth below:
(a) “Disabled” or “Disability” means a long-term disability as defined in the
Company’s long-term disability plan applicable to the Employee.
(b) “Retirement” means termination of employment after attaining age 55 with ten
or more years of service with the Company.
(c) “Subsidiary” means any corporation, at least 20% of outstanding voting stock
or voting power of which is owned, directly or indirectly, by UGI Corporation.
(d) “Termination without Cause” means termination of employment for the
convenience of the Company for any reason other than (i) misappropriation of
funds, (ii) habitual insobriety or substance abuse, (iii) conviction of a crime
involving moral turpitude, or (iv) gross negligence in the performance of
duties, which gross negligence has had a material adverse effect on the
business, operations, assets, properties or financial condition of the Company.
The Board may determine in its sole discretion whether, and under what
circumstances, an Employee’s voluntary termination upon a significant reduction
in the Employee’s duties and responsibilities will constitute a Termination
without Cause for purposes of the Plan.
2. Term of Sub-Plan
The Plan has been approved by the shareholders of the Company at an annual
shareholders meeting with authorization to the Board to grant Options, Stock
Units and Performance Units thereunder. The authorization may be used by the
Board under the Sub-Plan for a maximum period of thirty-eight (38) months
following the date on which the Plan was approved or ratified by the
shareholders in an annual meeting.

 

1



--------------------------------------------------------------------------------



 



3. Eligible Persons
(a) Options may be granted under the Sub-Plan only to Employees; provided,
however that, an Employee who owns more than ten percent (10%) of the Company’s
Stock on the Date of Grant shall not be eligible to receive Option grants under
this Sub-Plan. The Board shall authorize and administer all Option grants under
the Sub-Plan.
(b) Stock Units and Performance Units may be granted under the Sub-Plan only to
Employees; provided, however, that an Employee shall not be eligible to receive
Stock Units or Performance Units under this Sub-Plan if (i) the Employee owns
more than ten percent (10%) of the Company’s Stock on the Date of Grant or
(ii) the granting of Stock Units or Performance Units would result in the
holding by such Employee of more than ten percent (10%) of the Company’s Stock
on the Date of Grant. The Board shall authorize and administer all Stock Units
and Performance Units under the Sub-Plan.
4. Options
(a) Types of Options. Options granted under the Sub-Plan shall be options to
purchase newly issued Stock (i.e., subscription options for French law purposes)
and not options to purchase previously acquired Stock (i.e., purchase options
for French law purposes).
(b) Grant of Options. The Board will select the Employees who shall receive
Options, and will determine the number of shares subject to each Option, the
Option Price and the other terms of the Options, subject to the provisions of
this Sub-Plan. The terms of each Option shall be set forth in the Grant Letter.
No Dividend Equivalent will be granted with respect to Options.
(c) Exercise and Vesting.
(i) Each Option under the Sub-Plan shall become exercisable on the fourth
anniversary of the Date of Grant. No Option will be exercisable more than nine
years and six months following the Date of Grant.
(ii) In the event that an Employee holding an Option ceases to be employed by
the Company, the Options held by such Employee will terminate on the date such
Employee ceases such employment. However, if an Employee holding an Option
ceases to be employed by the Company by reason of (i) Termination without Cause,
(ii) Retirement, (iii) Disability, or (iv) death, the Option held by the
Employee will thereafter be exercisable pursuant to the following:
(A) Termination Without Cause. If an Employee terminates employment on account
of a Termination without Cause, the Option held by such Employee will thereafter
be exercisable only with respect to that number of shares of Stock with respect
to which the Option is already exercisable on the date such Employee’s
employment terminates. Such Option will terminate upon the earlier of the
expiration date of the Option or the expiration of the 13-month period
commencing on the date the Employee ceases to be employed by the Company.

 

2



--------------------------------------------------------------------------------



 



(B) Retirement. If an Employee ceases to be employed by the Company on account
of Retirement, the Option held by such Employee will thereafter become
exercisable as if such Employee had remained employed by the Company for
48 months after the date of such Retirement. Such Option will terminate upon the
earlier of the expiration date of the Option or the expiration of such 48-month
period.
(C) Disability. If an Employee is determined by the Board to be Disabled, the
Option held by such Employee will thereafter become exercisable as if such
Employee had remained employed by the Company for 48 months after the date of
such Disability. The Option will terminate upon the earlier of the expiration
date of the Option or the expiration of the 48-month period after such
termination of employment.
(D) Death. In the event of the death of an Employee while employed by the
Company or while the Option is outstanding pursuant to subsections (A), (B) or
(C) above, the Option held by such Employee will be fully and immediately
exercisable and may be exercised at any time prior to the expiration of the
six-month period following the Employee’s death. After an Employee’s death, the
Employee’s Option may be exercised by the personal representative of the
Employee’s estate or the personal representative under applicable law if the
Employee dies intestate.
(d) Exercise Price. The Option Price for each grant of an Option under this
Sub-Plan shall be equal to the higher of (i) the Fair Market Value of a share of
Stock on the Option grant date or (ii) 95% of the average Fair Market Value of a
share of Stock for the 20 trading days immediately prior to the Date of Grant.
(e) Payment. The Option Price upon exercise of any Option under this Sub-Plan
shall be payable to the Company in full in one or both of the following forms:
(a) in cash or (b) by payment through a broker in accordance with procedures
permitted by Regulation T of the Federal Reserve Board, subject to applicable
securities law restrictions and such procedures and limitations as the Company
may specify from time to time.
(f) Grant Dates. Options cannot be granted under this Sub-Plan (i) during the 10
trading days preceding and following the date on which the consolidated accounts
or annual accounts of the Company are published and (ii) during a period
(x) starting from the date on which the officers and directors of the Company
became aware of any information which, if published, could significantly affect
the Company’s market price and (y) ending at the close of the tenth trading day
following the publication of the information. No Option shall be granted in the
20 trading days immediately following a distribution of dividends or a capital
increase on the principal stock exchange on which the shares of Stock are
listed.
(g) Plan Limits. The number of shares of Stock subject to Options granted under
the Plan together with shares of Stock subject to outstanding Options under any
other option plan of the Company may not exceed one-third of the Company’s
shares capital.

 

3



--------------------------------------------------------------------------------



 



5. Stock Units
(a) General Requirements. Each Stock Unit shall represent the right of the
Participant to receive a share of Stock after the expiration of the Restriction
Period if the conditions specified by the Board in the Grant Letter are met.
(b) Terms of Stock Units. The Board shall establish the conditions for
acquisition of ownership of the shares of Stock issuable with respect to Stock
Units. The Board shall determine in the Grant Letter two periods during which
the shares of Stock issued with respect to Stock Units will be subject to
restrictions as follows:
(i) Restriction Period. The duration of the period in which the conditions for
the acquisition of shares of Stock must be satisfied shall not be less than
2 years (and will correspond under French Law to the “période d’acquisition” as
referred to under Section L 225-197-1 of the French Commercial Code). The
Participant shall acquire full ownership of the shares of Stock issuable with
respect to Stock Units only after the expiration of this Restriction Period
except upon the Participant’s death while employed by the Company, in which
case, the representative of the Participant’s estate may ask within 6 months of
the death to receive the shares of Stock issuable with respect to the Stock
Units granted to the Participant.
(ii) Standstill Period. The duration of this period shall not be less than
2 years (and will correspond under French law to the “période d’obligation de
conservation” as referred to under Section L 225-197-1 of the French Commercial
Code). It shall start after the expiration of the Restriction Period. During
this period, a Participant may not sell, assign, transfer, pledge or otherwise
dispose of the shares of Stock issued with respect to Stock Units.
(c) Requirements of Employment or Service. If the Participant ceases to be
employed by, or provide service to, the Company during the Restriction Period
specified in the Grant Letter, all of the Participant’s unvested Stock Units
will terminate. However, if a Participant holding unvested Stock Units ceases to
be employed by, or provide service to, the Company by reason of Retirement,
Disability, or death, the restrictions on unvested Stock Units held by the
Participant will lapse pursuant to the following:
(i) If a Participant terminates employment or service on account of Retirement
or Disability, the restrictions on a pro-rata portion of the Participant’s
outstanding Stock Units will lapse at the end of the Restriction Period set
forth in the Grant Letter, if all requirements of the Grant Letter (other than
continued employment) are met. The prorated portion will be determined as the
number of shares of Stock that would otherwise be issuable with respect to the
Stock Units, multiplied by a fraction, the numerator of which is the number of
years during the Restriction Period in which the Participant has been employed
by, or provided service to, the Company and the denominator of which is the
number of years in the entire Restriction Period applicable to such Stock Units.
For purposes of the proration calculation, the year in which the Participant’s
Retirement or Disability occurs will be counted as a full year.

 

4



--------------------------------------------------------------------------------



 



(ii) In the event of Retirement or Disability, the prorated portion of the
shares of Stock subject to the Stock Units shall be issued after the end of the
Restriction Period.
(iii) In the event of the death of a Participant while employed by the Company,
the personal representative of the Participant’s estate can demand within
6 months of the Participant’s death that the shares of Stock issuable with
respect to Stock Units to which a Restriction Period is still applicable become
immediately fully owned by the Participant’s estate.
(d) Dividend Equivalents. No dividend equivalents shall be granted with respect
to Stock Units.
(e) Payment with respect to Stock Units. No payment in cash shall be made with
respect to Stock Units or in lieu of shares of Stock. Upon expiration of the
Restriction Period and satisfaction of the conditions applicable for the
acquisition of the shares issuable with respect to Stock Units, ownership over
the shares of Stock issuable with respect to Stock Units shall be definitely
acquired by (and transferred to) the Participant.
(f) Transfer of shares. After the Restriction and Standstill periods have
expired, the Participant shall have the right to transfer the shares of Stock
without any limitations, subject to the Company’s insider trading policies.
However, the shares of Stock cannot be transferred (i) during the 10 trading
days preceding and following the date on which the consolidated accounts or
annual accounts of the Company are published and (ii) during a period
(x) starting from the date on which the officers and directors of the Company
became aware of any information which, if published, could significantly affect
the Company’s market prices and (y) ending at the close of the tenth trading day
following the publication of the information.
(g) Right to vote and to receive dividends. Upon the issuance of any shares of
Stock following expiration of the Restriction Period, the Participant may
exercise the voting right attached to the shares of Stock issued pursuant to
Stock Units and will be entitled to receive any dividends or other distribution
payable on such shares.
6. Performance Units
(a) General Requirements. Each Performance Unit shall represent the right of the
Participant to receive a share of Stock, after the expiration of the Measurement
Period, if specified performance goals and other conditions specified by the
Board in the Grant Letter are met.
(b) Terms of Performance Units. The Board shall establish the performance goals
and other conditions for acquisition of ownership of the shares of Stock
issuable with respect to the Performance Units. The Board shall determine in the
Grant Letter two periods during which the shares of Stock issuable with respect
to Performance Units will be subject to restrictions as follows:

 

5



--------------------------------------------------------------------------------



 



(i) Measurement Period. The duration of the period in which the specified
performance goals and other conditions must be satisfied shall not be less than
2 years from the Date of Grant of the Performance Units (and will correspond
under French law to the “période d’acquisition” as referred to under section L
225-197-1 of the French Commercial Code). The Participant shall acquire the full
ownership of the shares of Stock issuable with respect to Performance Units only
after the expiration of this Measurement Period and subject to the performance
goals and other conditions (such as requirements of employment) being met,
except upon the Participant’s death while employed by the Company in which case,
the personal representative of the Participant’s estate may ask within 6 months
of the Participant’s death to receive the shares of Stock issuable with respect
to the Performance Units granted to the Participant.
(ii) Standstill Period. The duration of this period shall not be less than
2 years (and will correspond under French law to the “période d’obligation de
conservation” as referred to under section L 225-197-1 of the French Commercial
Code). It shall start after the expiration of the Measurement Period. During
this period, a Participant may not sell, assign, transfer, pledge or otherwise
dispose of the shares of Stock issued with respect to the Performance Units.
(c) Requirements of Employment or Service. If the Participant ceases to be
employed by, or provide service to, the Company during the Measurement Period
specified in the Grant Letter, all of the Participant’s Performance Units will
terminate. However, if a Participant holding Performance Units ceases to be
employed by, or provide service to, the Company by reason of Retirement,
Disability, or death, the restrictions on Performance Units held by the
Participant will lapse pursuant to the following:
(i) If a Participant terminates employment or service on account of Retirement
or Disability, the restrictions on a pro-rata portion of the Participant’s
outstanding Performance Units will lapse at the end of the Measurement Period
set forth in the Grant Letter, if the performance goals and all requirements of
the Grant Letter (other than continued employment) are met. The prorated portion
will be determined, for each award of Performance Units, as the number of shares
of Stock that would otherwise be issued according to the terms of the award of
Performance Units, based on achievement of the performance goals, multiplied by
a fraction, the numerator of which is the number of years during the Measurement
Period in which the Participant has been employed by, or provided service to,
the Company and the denominator of which is the number of years in the entire
Measurement Period applicable to such Performance Units. For purposes of the
proration calculation, the year in which the Participant’s Retirement or
Disability occurs will be counted as a full year.
(ii) In the event of Retirement or Disability, the prorated portion of the
Performance Units shall be issued after the end of the Measurement Period.
(iii) In the event of the death of a Participant while employed by the Company,
the personal representative of the Participant’s estate can demand within
6 months of the Participant’s death that the shares of Stock issuable with
respect to Performance Units to which a Measurement Period is still applicable
become immediately fully owned by the Participant’s estate.

 

6



--------------------------------------------------------------------------------



 



(d) Payment of Performance Units. If the Committee determines that the
conditions to payment of the Performance Units have been met, the Company shall
issue to the Participant, within 21/2 months after the end of the Measurement
Period, the number of shares of Stock approved, according to achievement of the
performance goals, up to the target award specified in the Participant’s Grant
Letter.
(e) No Dividend Equivalents. No Dividend Equivalents shall be granted with
respect to Performance Units.
(f) Payment with Respect to Performance Units. No payment in cash shall be made
with respect to Performance Units in lieu of shares of Stock. Upon expiration of
the Measurement Period and satisfaction of the specified performance goals and
other conditions applicable to the Performance Units, ownership over the shares
of Stock issuable with respect to such Performance Units shall be definitively
acquired by (and transferred to) the Participant.
(g) Transfer of Shares. After the Measurement and Standstill periods have
expired, the Participant shall have the right to transfer the shares of Stock
without any limitations, subject to the Company’s insider trading policies.
However, shares of Stock cannot be transferred (i) during the 10 trading days
preceding and following the date on which the consolidated accounts or annual
accounts of the Company are published and (ii) during a period (x) starting from
the date on which the officers and directors of the Company became aware of any
information which, if published, could significantly affect the Company’s market
price and (y) ending at the close of the tenth trading day following the
publication of the information.
(h) Right to Vote and to Receive Dividends. Upon the issuance of any shares of
Stock following expiration of the Measurement Period, the Participant may
exercise the voting right attached to the shares granted under Performance Units
and will be entitled to receive any dividends or other distributions payable on
such shares.
7. Adjustments
No adjustment to Stock provided for in Section 5(d) and 21(b) of the Plan may be
made to any Options, Stock Units or Performance Units under this Sub-Plan,
except to the extent provided for in:
(a) Sections 174.8 to 174.16 of Decree no. 67-236 of March 23, 1967,
implementing French law no. 66-537 of July 24, 1966, or
(b) Articles L 225-197-1 to L 225-197-5 of the French Commercial Code.

 

7



--------------------------------------------------------------------------------



 



8. Amendment
The Board may not amend the Plan in a way which affects this Sub-Plan, or
Options, Stock Units and Performance Units granted under this Sub-Plan, if such
change is inconsistent with French law (including, but not limited to,
regulations or other communications provided by the AMF (Authorité des Marchés
Financiers)).
The Board may not amend this Sub-Plan without the approval of the stockholders
in general meeting if an amendment to the corresponding Article in the Plan
would require such approval.
9. Change of Control
The provisions of the Plan applicable to a Change of Control shall apply to the
Options, Stock Units and Performance Units granted under this Sub-Plan, and, in
the event of a Change of Control, the Board may take such actions as it deems
appropriate pursuant to the Plan and the Sub-Plan.
10. Applicable Regulations
Although this Sub-Plan is aimed at addressing and complying with the
requirements of tax circulars dated May 6, 1988, No. 4 N-3-88, August 30, 1997,
No. 4 N 2431 and May 24, 2005, No. 5 F 14-05, each Participant is advised to
consult with his/her counsel about his/her tax status and tax treatment of the
Options, Stock Units and Performance Units granted under this Sub-Plan. Neither
UGI Corporation nor any Subsidiary may be held liable for the personal tax
treatment of any Participant under this Sub-Plan.

 

8